Citation Nr: 0729040	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than July 7, 1999 
for a grant of a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, granted an 
increased evaluation of 70 percent for PTSD and entitlement 
to TDIU effective July 8, 1999.  

The RO subsequently corrected the effective dates for the 70 
percent evaluation for PTSD and TDIU to July 7, 1999, as 
shown in a rating decision and statement of the case (SOC) 
dated in January 2003.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the Fort Harrison, 
Montana RO, which has certified the case for appellate 
review.  

In December 2003 the Board remanded the case for further 
development.  That development was completed.  

In September 2004 the Board granted an earlier effective date 
of May 7, 1997 for the assignment of a 70 percent evaluation 
for PTSD, denied entitlement to an effective date earlier 
than July 7, 1999 for TDIU, and denied an evaluation in 
excess of 70 percent for PTSD.  

The veteran appealed the September 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A March 2007 Memorandum Decision vacated and remanded that 
portion of the September 2004 Board decision which denied an 
effective date earlier than July 7, 1999 for TDIU and 
affirmed the remainder of the September 2004 Board decision.  


FINDINGS OF FACT

1.  In his February 1998 claim for an increased evaluation 
for PTSD, the veteran raised an informal claim for TDIU.  

2.  VA treatment records reflect that the veteran has not 
been employed full-time since 1993 and a Global Assessment of 
Functioning (GAF) score of 40 was assigned in December 1996.  


CONCLUSION OF LAW

The criteria for an effective date of February 11, 1998, and 
no earlier, for the grant of TDIU have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson.  Additionally, this 
notice must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

A March 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate a claim of 
entitlement to TDIU.  This letter further asked that the 
veteran submit any evidence that would indicate that his 
condition was more severe than previously shown on a date 
earlier than July 7, 1999.  

While the veteran has not been furnished a letter 
specifically describing the information and evidence required 
to establish an earlier effective date for TDIU, the Board 
notes that, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, as entitlement to TDIU has been established and 
the veteran is seeking an earlier effective date, further 
notice is not required.  Dingess v. Nicholson.  

The March 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain service records, medical records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  
Therefore, this letter acted to advise the veteran to submit 
any evidence in his possession pertinent to the claim on 
appeal, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the initial decision in the case.  
However, the timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
May 2004 supplemental SOC (SSOC) considered the claims based 
on all the evidence of record.  This readjudication acted to 
remedy any timing defect.  

Therefore, the Board finds all required notice was given.   

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

A September 2001 VA field examination report indicates that 
the veteran was not receiving Social Security Administration 
(SSA) benefits, but that he had filed a claim.  No records 
associated with this claim have been associated with the 
claims file, however, as will be discussed in greater detail 
below, an effective date earlier than February 11, 1998 which 
is being set in this decision, is not warranted because the 
evidence reflects that it is factually ascertainable that 
service connected PTSD rendered the veteran unemployable more 
than a year prior to the date of his informal claim for TDIU.  

Establishment of an effective date prior to February 11, 1998 
would require evidence of an earlier claim for an increased 
evaluation for PTSD.  The SSA records would not include 
evidence of such a claim to VA.  As any such records cannot 
change the outcome of the claim, remand would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is thus not 
appropriate.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Further, there has been no argument that these records are 
pertinent to the claim under consideration to require that 
additional adjudication resources be expended to obtain these 
records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

In addition, the veteran was afforded a VA examination to 
evaluate his PTSD, which discussed his employment, in March 
1997.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  

For purposes of assigning an effective date, the award of 
TDIU is an award of increased disability compensation.  Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Such claims are to be liberally 
construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In any event, it is the policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
condition and advancing age, which would justify TDIU.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  

The veteran's only compensable service connected disability 
is PTSD.  He is also service connected for a left wrist 
navicular fracture, a vertebrae fracture at C5, a 
postoperative nasal fracture, and laceration scars of the 
scalp and forehead, all evaluated as noncompensable.  The 
veteran met the schedular requirements of 38 C.F.R. § 4.16(a) 
effective May 7, 1997, the date from which his PTSD is rated 
as 70 percent disabling.  

The veteran was initially granted service connection for PTSD 
in a May 1997 RO decision.  He did not appeal this decision, 
rather, on February 11, 1998 he filed a claim for an 
increased evaluation for PTSD.   The Board finds that the 
February 1998 claim met the requirements for an informal 
claim for TDIU.  In this regard, the veteran expressed his 
desire for an increased rating for PTSD, which implies that 
he is seeking the maximum benefit allowed.  A.B. v. Brown, 6 
Vet. App. 35 (1993).  A January 1998 treatment record 
submitted with the claim discussed the veteran's remarkable 
history of job impersistence and major impairment with work.  
Previous VA treatment records associated with the claims file 
indicated that the veteran was unable to maintain 
substantially gainful employment.  As such, the criteria for 
an informal claim for TDIU were satisfied when the veteran 
filed his February 1998 claim for an increased evaluation for 
PTSD.  

There is no communication from the veteran prior to February 
11, 1998 which can be construed as an informal claim of 
entitlement to TDIU.  In this regard, such an informal claim 
requires that the veteran be seeking the highest rating 
possible.  

The veteran has previously argued that the February 1998 
claim should be construed as a notice of disagreement (NOD) 
with the May 1997 rating decision which granted service 
connection for PTSD, and that the claim for an increased 
evaluation should have been treated as a claim for an 
increased initial evaluation, on appeal from the initial 
claim for service connection for PTSD filed in October 1996.  
However, as was discussed in the March 2007 Memorandum 
Decision, the Board did not err in its September 2004 
determination that the February 1998 statement was a request 
for an increased rating, and not an NOD.  The February 1998 
statement is the only communication from the veteran 
following the May 1997 grant of service connection.  

In the absence of an earlier claim for an increased 
evaluation for PTSD, the earliest possible date of the 
informal claim for TDIU is February 11, 1998, the date of 
receipt of the veteran's initial request for the maximum 
evaluation for PTSD.  

Having established February 11, 1998 as the date of the 
informal claim for TDIU, the next question to be addressed is 
when it is factually ascertainable from the evidence of 
record that entitlement to TDIU arose.  

VA treatment records from November 1995 to June 1998 include 
a record of treatment from December 1996 when the veteran 
reported that he and his brother had started a blind cleaning 
and repair business which was essentially part time, making 
approximately $400 to $600 a month.  The diagnosis was PTSD, 
chronic, severe, and a Global Assessment of Functioning (GAF) 
score of 40 was assigned, both for the veteran's current 
level of functioning and his highest level of functioning in 
the past year.  A VA treatment record from January 1997 notes 
that the veteran was scheduled to work in the sheltered work 
center, but did not arrive for work.  

The assignment of a GAF score of 40 was affirmed at the March 
1997 VA examination.  In describing his employment history at 
that examination the veteran reported that he worked for 
himself in a siding business for about 11 to 12 years after 
moving to Kansas in 1984.  The examiner noted that this 
appeared to be somewhat under-employment.  The veteran 
reported that he had recently been working at a local tavern 
frying hamburgers.  The diagnosis was again PTSD, chronic, 
severe, and a GAF score of 40 was assigned.  The examiner 
noted that the veteran had had chronic problems with 
employment and that he was currently significantly 
underemployed as a cook.  

As discussed above, the January 1998 record of VA treatment 
noted that the veteran's vocational history was remarkable 
because of his job impersistence, having held over 25 jobs in 
10 years due to his problems with authority.  The 
psychologist noted that when he worked independently from 
1979 to 1993 he could not get along with the people he hired 
to work for him, and fired about 50 people in one year.  The 
veteran stopped getting work because his jobs did not get 
finished.  In summary, the psychologist indicated that the 
veteran had experienced major impairment with work.  At 
treatment earlier in January 1998 the same psychologist had 
recommended that the veteran send VA his Social Security 
record for documentation of no employment since 1993.  

In his July 2000 formal claim for TDIU the veteran reported 
full-time seasonal work as a siding applicator from 1985 to 
1988 and 1990 to 1993.  He also reported two weeks of work in 
April 2000.  

Thus, the evidence of record reflects that the veteran has 
not been substantially gainfully employed since 1993.  While 
there is evidence of some part-time employment since that 
time, the Board finds that such work constitutes no more than 
marginal employment, as the VA treatment records describe 
such work as underemployment.  These treatment records 
attribute the veteran's occupational impairment to PTSD.   

Further the GAF scores assigned in December 1996 for the 
current level of functioning and the highest level of 
functioning in the past year are indicative of an inability 
to maintain employment.  American Psychiatric Association:  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

Thus, the evidence of record demonstrates that the veteran 
became unable to maintain substantially gainful employment 
due to PTSD more than one year prior to his claim for TDIU.  
As there is no evidence of a claim for TDIU prior to February 
11, 1998, the earliest available effective date is the date 
of the claim.  Thus, entitlement to an earlier effective date 
of February 11, 1998 is established, but entitlement to an 
effective date prior to February 11, 1998 must be denied.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  


ORDER

An effective date of February 11, 1998 is assigned for a 
grant of a total rating for compensation purposes based on 
individual unemployability (TDIU).  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


